                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PETER FRANKLIN,                                                 CIVIL ACTION

                           Plaintiff,
                                                             NO.: 17-CV-05360-GAM
           v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                           Defendant.

                                        ORDER
                            --7/(
      AND NOW this 2.!..._ day offt 19..u:l/, 2019, upon consideration of the parties'

submissions, and after careful and independent review of the Report and

Recommendation of United States Magistrate Judge Richard A. Lloret (Doc. No.~), it

is ORDERED that:

      1.   The Report and Recommendation is APPROVED and ADOPTED;

      2. Plaintiffs Request for Review (Doc. No.9) is GRANTED, and the matter is

           REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

           the Commissioner of Social Security for further proceedings consistent with

           the Report and Recommendation;

      3. JUDGMENT IS ENTERED by separate document, filed

           contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

           Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      4· The Clerk of Court shall mark this case CLOSED for all purposes including

           statistics.

                                                    /it--- cr.--:- Afl
                                                 HON. GERALD A. MCHUGH
                                                 U.S. District Court Judge
